310 F.2d 690
Pedro ARRECHE-BARCELONA, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE AT LOS ANGELES, CALIFORNIA, Respondent.
No. 17680.
United States Court of Appeals Ninth Circuit.
November 2, 1962.

David C. Marcus, Los Angeles, Cal., for petitioner.
Francis C. Whelan, U. S. Atty., Donald A. Fareed, Asst. U. S. Atty., Chief, Civil Section, and Gordon Levy, Asst. U. S. Atty., Los Angeles, Cal., for respondent.
Before MERRILL and DUNIWAY, Circuit Judges.*
PER CURIAM.


1
Petitioner seeks review of action of the Immigration Service. Having been subjected to a final order of deportation, petitioner applied for creation of status as a permanent resident on the basis of marriage to a United States citizen. This application was denied and the present petition for review was filed with this court under 75 Stat. 650.


2
This court has taken the position that under 75 Stat. 650 we have original jurisdiction to review only final orders of deportation. Holz v. Immigration and Naturalization Service, 1962, 309 F.2d 452; Mai Kai Fong v. Immigration and Naturalization Service, 1962, 305 F.2d 239; Giova v. Rosenberg, 1962, 308 F.2d 347.


3
An order denying status is not such an order.


4
These proceedings therefore are dismissed without prejudice, however, to such right as petitioner may have to petition for review before the appropriate district court.



Notes:


*
 The Honorable CLIFTON MATHEWS, Circuit Judge, also participated in this matter when it was argued before this court. His death has occurred since this matter was submitted